Order entered October 17, 2016




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-16-00760-CR

                         BERNARD ANDRE EDWARDS, Appellant

                                              V.

                                 THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F-1476339-Y

                                           ORDER
       Before the court are appellant’s October 13, 2016 pro se motion to designate additional

exhibits and motion for extension of time to file a brief. Because the report’s record filed

September 6, 2016 certified exhibits volume as complete, we DENY appellant’s motion to

designate additional exhibits.

       We GRANT appellant’s motion for an extension of time to file a brief and extend the

time to DECEMBER 1, 2016. We caution appellant that no further extension will be granted

absent extenuating circumstances.



                                                     s/    ELIZABETH LANG-MIERS
                                                           JUSTICE